Citation Nr: 1636694	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  13-09 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Adam G. Werner, Attorney


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel



INTRODUCTION
The appellant is a Veteran who served on active duty from January 1971 to June 1978.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  In a March 2013 VA Form 9, the Veteran requested a hearing before the Board.  In a statement received in April 2016, he withdrew such request.  


FINDING OF FACT

In written correspondence received by VA in September 2016, prior to the promulgation of a decision in these matters, the Veteran expressed his intent to withdraw his appeal seeking an increased rating for service-connected PTSD and entitlement to a TDIU; there are no questions of fact or law in these matters remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant are met with respect to his appeal seeking an increased rating for service-connected PTSD and entitlement to a TDIU; the Board has no further jurisdiction to consider an appeal in these matters.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204  (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the Veteran's expression of intent to withdraw his appeal in these matters, discussion of the impact of the VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, is not necessary.

Legal Criteria, Factual Background and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative, and must be in writing or on the record at a hearing.  38 C.F.R. § 20.204.

In April 2016, the Veteran contacted VA via telephone and expressed his intent to cancel his Board hearing and withdraw his appeal.  As the withdrawal of an appeal must be in writing or on the record at a hearing, the Board, in August 2016, mailed a clarification letter to the Veteran asking whether he intended to withdraw or, in the alternative, continue his appeal before the Board.  In September 2016, the Board received the Veteran's response.  He selected the choice which reads, "I do not wish to continue my appeal before the Board of Veterans' Appeals.  Please dismiss my appeal.  I understand that selecting this option will terminate my appeal before the Board."  He also signed and dated the document.  There are no allegations of error of fact or law remaining for appellate consideration as to these issues.  Accordingly, the Board no longer has jurisdiction to consider an appeal in these matters.


ORDER

The appeal seeking a rating in excess of 50 percent for PTSD and entitlement to a TDIU are dismissed.



____________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


